Appeal from a judgment of the County Court of Columbia County (Nichols, J.), rendered November 28, 2006, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree and was sentenced to five years of probation. He was thereafter charged with and admitted to violating numerous conditions of his probation, including failing to report to his probation officer, getting arrested on a new matter, consuming alcohol and possessing cocaine. As a result, County Court revoked defendant’s probation and resentenced him to 2 to 6 years in prison with the proviso that, if eligible, defendant be allowed to participate in a prison substance and *685alcohol abuse treatment program. Defendant now appeals, asserting that his resentence is harsh and excessive.
Having reviewed the record, we disagree. Given defendant’s extensive criminal history and proven inability to abide by the terms of his probation, we find neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the resentence in the interest of justice (see People v Drake, 36 AD3d 967, 968 [2007], lv denied 8 NY3d 921 [2007]). Accordingly, the judgment is affirmed.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.